PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/514,598
Filing Date: 27 Mar 2017
Appellant(s): Eisele et al.



__________________
Marina F. Cunningham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/11/21.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/9/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 8-10, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Schmitt et al. (US 2010/0051319A1) (hereafter Schmitt).
Claims 1-5, 8-10, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Taniguchi et al. (JP-2006-352080A) (hereafter Taniguchi).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Schmitt or Taniguchi as applied to claim 1 above, and further in view of Nagata et al. (US 2013/0271248A1) (hereafter Nagata).
Claims 7 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Schmitt or Taniguchi, and Nagata as applied to claims 1, 6 and 28 above, and further in view of Suh et al. (US 2008/0073776A1) (hereafter Suh).
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Schmitt or Taniguchi as applied to claims 1 and 10 above, and further in view of Kock et al. (US 2012/0037688A1) (hereafter Kock).
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Schmitt or Taniguchi as applied to claim 1 above, and further in view of Atkinson (GB-1459475).


28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Schmitt et al. (US 2010/0051319A1) (hereafter Schmitt) and Nagata et al. (US 2013/0271248A1) (hereafter Nagata).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Taniguchi et al. (JP-2006-352080A) (hereafter Taniguchi) and Nagata et al. (US 2013/0271248A1) (hereafter Nagata).  
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Schmitt et al. (US 2010/0051319A1) (hereafter Schmitt) and Nagata et al. (US 2013/0271248A1) (hereafter Nagata).  This is an alternative rejection.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Taniguchi et al. (JP-2006-352080A) (hereafter Taniguchi) and Nagata et al. (US 2013/0271248A1) (hereafter Nagata).  This is an alternative rejection.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Schmitt or Taniguchi, and Nagata as applied to claim 28 above, and further in view of Pajenkamp et al. (US 2,945,688) (hereafter Pajenkamp).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Schmitt or Taniguchi, and Nagata as applied to claim 28 above, and further in view of Eerola et al. (WO 2008/125726A1) (hereafter Eerola).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Schmitt et al. (US 2010/0051319A1) (hereafter Schmitt) and Galster et al. (US 2005/0277244A1) (hereafter Galster).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Taniguchi et al. (JP-2006-352080A) (hereafter Taniguchi) and Galster et al. (US 2005/0277244A1) (hereafter Galster).



 (2) Response to Argument
The Appellant argues that the Examiner has failed to establish a prima facie case of obviousness of independent claim 1 of the present application. For instance, Appellant respectfully submits that Sato and Schmitt Tanguichi, whether alone or in combination, do not teach or suggest that “after the sintering chamber is closed, and the low oxygen atmosphere is initially established, a period of time elapses between when the low oxygen atmosphere is initially established and before the sintering is initiated to allow for the equilibration of materials within the chamber with the low oxygen atmosphere,” as independent claim 1 recites. In the Final Office Action, the Examiner asserts that Sato’s paragraphs [0060] and [0065] and FIGS. 4a-4c teach a vacuum state being achieved before the application of sintering pressure, such that a period of time elapses before sintering is carried out. (See Final Office Action, pages 2-3). The Examiner’s rationale for asserting that Sato teaches the claimed period of time elapsing is on the basis that Sato’s paragraph [0065] teaches a vacuum state being achieved in FIG. 4b and a sintering process being carried out in Sato’s FIG. 4C, but that sintering “has not technically initiated” because a period of time “intrinsically elapses” from the vacuum state of Figure 4b to the initiation of sintering [in FIG. 4c]”. (See Final Office Action, pages 16-17). For convenience, Sato’s FIGS. 4a-4c are reproduced below.

    PNG
    media_image2.png
    479
    340
    media_image2.png
    Greyscale

Appellant respectfully traverses the Examiner’s assertion. In particular, Appellant respectfully submits that Sato does not teach or suggest a period of time elapsing between low oxygen atmosphere being established and before sintering is initiated. Sato’s paragraph [0065] describes that “[t]hereafter, as shown in FIG. 4 (b), the vacuum state in the chamber 15 to close the chamber 15. Then, as shown in FIG. 4 (c), in a condition of a pressure by the pressure cylinder 16, and hold the workpiece 11 by the upper heating plate 17 and the lower heating plate 14 is heated” (emphasis added). Sato does not state sintering is initiated after “a period of time elapses.” Rather, Sato merely describes “then” the workpiece 11 is pressed and heated. As supported by the Declaration of Jacek Rudzki submitted on October 28, 2020 (hereinafter “Rudzki Declaration”), the step of the Sato’s chamber being evacuate in FIG. 4b may continue or be ongoing while the work is sandwiched between the plates as shown in FIG. (See Rudzki Declaration, IT 4). Thus, there may be no elapsed time between the steps associated with Sato’s FIGS. 4b and 4c. Further, even if the steps do not occur simultaneously, there still may not be any period of time elapsing therebetween. In fact, a person of ordinary skill in the art would understand that even if, arguendo, Sato’s steps occur consecutively as the Examiner suggests, the step of FIG. 4c may occur immediately after the conclusion of the step of FIG. 4b without a period of time elapsing therebetween. (See id).
Moreover, even if arguendo in the actual practice of Sato’s process there is some insignificant amount of time that elapses between the steps of FIGS. 4b and 4c, the Examiner has not established that Sato teaches the time period being as such to allow the equilibration of materials within the chamber with the low oxygen atmosphere as claim 1 of the present application recites. Rather, even if arguendo there were an insignificant time period of, for example, one second elapsing between the steps, a person of ordinary skill in the art would understand that such a de minimis amount of time would not be enough time for equilibration of materials within the chamber with the low oxygen atmosphere. (See Rudzki Declaration, IT 5). In particular, a person of ordinary skill in the art would conclude that a gap in time, if any, between Sato’s steps associated with FIGS. 4b and 4c would have no effect on the process. (See id).
Appellant notes that the Rudzki Declaration was submitted prior to the Final Office Action. However, it appears that the Examiner did not give appropriate weight to the Rudzki Declaration when issuing the Final Office Action. Specifically, the Examiner indicates that the Rudzki Declaration is “not persuasive because it is merely an opinion without any supporting factual evidence.” (See Final Office Action, page 15). The Examiner’s dismissal of the Rudzki Declaration merely because it provides opinion evidence is improper. Specifically, the MPEP instructs that “[although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue.” (See MPEP § 716.01(c), ID.). Jacek Rudzki holds an electrical engineering See Rudzki Declaration, IT 1). The Rudzki Declaration provides opinion evidence as to what Sato discloses and how a person of ordinary skill in the art would understand the processes disclosed in Sato. As such, the Rudzki Declaration is not directed to an ultimate legal conclusion at issue, but rather is directed to material facts in dispute and, thus, should be given consideration and weight. Therefore, the Examiner’s statement that the Rudzki Declaration is “merely” an opinion appears to be an impermissible disregard of the probative value of the Rudzki Declaration. Accordingly, Appellant respectfully requests that the Board give the Rudzki Declaration appropriate weight when reviewing the outstanding rejections in the Final Office Action.
Schmitt does not overcome the deficiencies of Sato, at least in that Schmitt also does not teach or suggest the above recitations of independent claim 1. Rather, the Examiner recognizes that Sato fails to disclose “a low-oxygen atmosphere having a relative oxygen content of 0.005 to 0.3%” as independent claim 1 recites, and cites Schmitt in connection with this recitation. (See Final Office Action, page 3). Therefore, even if Sato and Schmitt are combined, the combination thereof fails to teach or suggest independent claim 1.
The examiner respectfully disagrees.  Paragraph [0065] specifically states that figure 4b is in “vacuum state”.  Note that upper (17) and lower (14) heating plates have not moved towards each other in figure 4b and sintering has not begun.  Instead sintering is initiated after the heating plates compress the workpieces, as shown in figure 4C, and after the required pressure and temperature are reached to start the formation of a sintered (fusion) bond.  The application of just heat and pressure does not constitute sintering.  There must be fusion to constitute sintering.  Until these conditions are met (fusion has begun) sintering has not technically initiated.  Accordingly, it is clear to the artisan that a period of time intrinsically elapses from the vacuum state of Figure 4b to the initiation of sintering because it is impossible for sintering to initiate before the plates have moved toward each other, and the required 
The question then becomes, does the period of time between when the vacuum state is initiated to the time when fusion/sintering actually begins result in the equilibration of materials within the chamber?  The examiner maintains the position that the claimed equilibration of materials does occur in Sato and the examiner’s position is fully supported by the teachings of Sato for the following reasons. Importantly, Sato explicitly teaches raising the temperature from room temperature at a rate of 10ºC/min.  This explicit teaching was brought to the Appellant’s attention in the Final Office action; however, the Appellant failed to acknowledge or respond to the specific temperature ramp taught by Sato in their Appeal Brief.  Ramping the temperature from room temperature (~25ºC) up to 300ºC or 350 ºC at a rate of 10ºC/min, as taught by paragraphs [0071] and [0086], [0094], [103], [104], and [110] of Sato, would take approximately 27 and 32 minutes, respectively.  This is significantly longer than the Appellant’s disclosed and claimed time periods which is allow for equilibration within 0.5 minutes to 20 minutes, preferably 1 minute and 10 minutes, and particularly preferably between 3 minutes and 5 minutes. Even at the Appellant’s preferred time period of 5 minutes, the temperature of Sato would have only been approximately 75ºC, which is very significantly below the sintering temperatures of all the materials disclosed by Sato. Consequently, the artisan would have expected an equilibrium prior to the initiation of sintering in Sato because the instant application describes much shorter time periods to reach equilibrium. The Appellant has also failed to provide a persuasive argument or evidence that the elapsed time under vacuum as taught by Sato will not intrinsically result in the equilibration of materials before actual sintering is initiated.  In addition, it should be noted that the applicant has failed to provide a persuasive argument or evidence that reaching the atmospheric oxygen content taught by Schmitt or Taniguchi does not result in the equilibration of materials. Accordingly, one of ordinary skill in the art would have reasonably expected the 
Appellant also argues that Nagata describes that a reducing agent is disposed on a surface of a previously sintered rare earth magnet. (See Nagata’s para. [0017]). Specifically, Nagata discloses “providing an anisotropic sintered body.” After disposing the reducing agent on the surface of the already sintered rare earth magnet, Nagata discloses that the sintered body is then further subjected to a heat treatment. (See Nagata’s paras. [0018-0019]). As such, Nagata fails to teach or suggest sparging or evaporation-coating is carried out before the cooling from the sintering temperature. In response, the Examiner asserts that Nagata does not teach cooling the sintered body before effecting a further heat treatment, and that one of ordinary skill in the art would recognize that there is no motivation to cool an assembly to just reheat again to the same temperature for further processing. (See Final Office Action, pages 17-18). The Examiner further asserts that Nagata’s cited diffusion step “can reasonably be considered an extension of the sintering process” because the heating is performed at lower than or equal temperature of the sintering temperature. (See Final Office Action, page 18). Thus, the Examiner’s position is that Nagata’s sparging does occur before cooling as independent claim 28 of the present application recites.  Appellant respectfully traverses the Examiner’s assertion. In particular, Appellant respectfully submits that Nagata’s sparging may not reasonably be considered an “extension” of Nagata’s sintering process. (See Rudzki Declaration, IT 7). Nagata does teach any sparging or evaporation-coating as being part of a sintering process or as an extension of a sintering process. (See id.). To the contrary, Nagata’s paragraph [0019] describes heat being applied for the purpose of diffusing material into an already sintered magnet. (See id.). Furthermore, Nagata’s paragraph [0050] describes that “the sintered block is machined to the predetermined shape, if necessary, before it is subjected to the grain boundary diffusion step,” and Nagata’s paragraph [0051] describes that “in the grain boundary diffusion step, a magnet block with Dy ... present on its surface is heat treated for diffusion.” (See id.). This “grain boundary diffusion step” of Nagata’s paragraph [0051] is the same diffusion step as in Nagata’s paragraph [0019], In other words, as Nagata discloses a machining step performed on an already sintered block prior to the diffusion step, Appellant respectfully submits that Nagata fails to disclose that the diffusion step occurs before the cooling of the sintered magnet. Indeed, in paragraphs [0050-51], Nagata essentially discloses that the diffusion step occurs after the cooling of the sintered and machined magnet. Thus, Nagata’s sparging is in connection with an already sintered magnet and is not an extension of a sintering process as the Examiner asserts. (See id.).
The examiner respectfully disagrees because Nagata explicitly teaches that the diffusion treatment temperature is equal to or lower than the sintering temperature of the magnet body (paragraphs 19, 21, and 54). (Emphasis added by the examiner).  In addition, Nagata does not teach cooling the sintered body before effecting a heat treatment for the diffusion of the sparging material at a temperature equal to the sintering temperature.  In addition, one of ordinary skill in the art would have recognized that there is no motivation to cool an assembly just to reheat again to the same temperature for further processing such as a diffusion treatment.  Thus, it would have been obvious to perform the sparging directly after the sintering process at the diffusion treatment temperature (same as the sintering temperature) in order to increase productivity. In other words, it would have been obvious to one of ordinary skill in the art to perform the sintering and diffusion heat treatment process continuously at the same temperature in order to improve productivity.  It should also be noted that paragraph 50 teaches that the sintered block is machined to the predetermined shape, if necessary, before it is 
The Appellant argues that the Examiner cites Atkinson in connection with additional recitations of dependent claims 25-27, which each recite a particular range for the period of elapsed time recited in independent claim 1. (See Final Office Action, pages 6-7). Specifically, the Examiner asserts that Atkinson’s written description at lines 43-56 of page 1 teaches evacuating an enclosure for a time sufficient to remove deleterious traces of oxygen from the surface is a result effective variable and that it would have been obvious to modify Sato since optimizing a result effective variable only involves routine skill in the art.  Appellant respectfully traverses the Examiner’s assertion. In particular, Appellant respectfully submits that the Examiner’s assertion that it would have been obvious to modify Sato to have a particular elapsed time period between Sato’s steps shown in FIGS. 4b and 4c is improper. First, Atkinson’s cited portion teaches heating an assembly of previously sintered chromium discs for a time sufficient to remove deleterious traces of oxygen. (See Rudzki Declaration, IT 9). Thus, the Examiner’s reliance on Atkinson for allegedly teaching a period of time elapsing before sintering is initiated is incorrect. (See id.). Second, Atkinson is directed to making electrical contacts for vacuum interrupters and, thus, the Examiner has not provided any rationale for modifying Sato’s method of producing a semiconductor device. (See id.). Third, as discussed above, Sato does not teach or suggest elapsing a time period between establishing a low oxygen atmosphere and before initiating sintering. (See id.). Therefore, the Examiner’s assertion that it would have been obvious to optimize a variable that Sato does not contemplate or even describe is clearly based on impermissible hindsight and, thus, is improper. Accordingly, even if Sato, Schmitt, Taniguchi and Atkinson are combined, the combination thereof fails to teach or suggest independent claim 1.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the obviousness rejections under appeal the examiner is utilizing Sato to teach that it is well known to establish a vacuum prior to the initiation of sintering.  While, Atkinson is solely being used by the examiner to establish that it is well known in the art to remove deleterious traces of oxygen from surfaces by evacuating for a period of time, and the period of time necessary for removing the oxygen from the surface is a result effective variable.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant further argues that Sato, Schmitt, Taniguchi and Atkinson, whether alone or in combination, do not teach or suggest that “the period of time is between 0.5 minutes and 20 minutes,” as dependent claim 25 recites, that “the period of time is between 1 minute and 10 minutes,” as dependent claim 26 recites, or that “the period of time is between 3 minutes and 5 minutes,” as dependent claim 27 recites. Thus, even if there is a de minimis amount of time between Sato’s step shown in FIG. 4b and the step shown in FIG. 4c - which for the avoidance doubt Appellant does not concede as being taught by any of the cited prior art references - de minimis amount of time would not correspond to an elapsed time period within any of the above recited time period ranges. 
The examiner respectfully disagrees.  Atkinson clearly establishes that the period of time for evacuation is a result effective variable. Thus, the artisan would have been motivated to implement the evacuation periods of claims 25-27 by the reasoned expectation of preventing oxidation and/or contamination during the heating and sintering process.  The Appellant has failed to provide any evidence of unexpected results for the claimed time periods.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).
The Appellant also asserts that as supported by the Declaration of Jacek Rudzki submitted on October 28, 2020 (hereinafter “Rudzki Declaration”), the step of Sato’s chamber being evacuated in FIG. 4b may continue or be ongoing while the work is sandwiched between the plates as shown in FIG. 4C before a low oxygen condition is achieved. (See Rudzki Declaration, IT 4). Thus, there may be no elapsed time between the steps associated with Sato’s FIGS. 4b and 4c. Further, even if the steps do not occur simultaneously, there still may not be any period of time elapsing therebetween. In fact, a person of ordinary skill in the art would understand that even if, arguendo, Sato’s steps occur consecutively as the Examiner suggests, the step of FIG. 4c may occur immediately after the conclusion of the step of FIG. 4b without a period of time elapsing therebetween. (emphasis added by the examiner).
The examiner thoroughly reviewed the Rudzki Declaration before issuing the Final office action and concluded that the Declaration is merely an opinion declaration that does not provide any factual evidence supporting the Appellant’s position. The examiner strongly disagrees with the Rudzki Declaration’s position that there may not be any period of time elapsing between steps 4b and 4c, and all the other allegations made by the Rudzki Declaration for the reasons stated above.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Kiley Stoner
/KILEY S STONER/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.